Citation Nr: 0119724	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-03 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Wesley Medical Center from May 
7, 1998, through May 11, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from December 1939 to March 
1942.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 decision by the Department of Veterans 
Affairs (VA) Medical Center in Jackson, Mississippi (VAMC).


FINDINGS OF FACT

1. Service connection is in effect for status post amputation 
of the middle, ring and little fingers of the left hand, 
with slight impairment of the index finger, rated 50 
percent disabling; and the residuals of a fracture of the 
left wrist and hand, laceration scars of the face and 
scalp, and laceration scars of the legs, all rated as 
noncompensable.  The veteran's combined evaluation is 50 
percent.  

2. The veteran was hospitalized from May 7, 1998 through May 
11, 1998 at Wesley Medical Center for treatment of non-
service connected deep venous thrombosis of the right 
lower extremity.  

3. There is no evidence that the deep venous thrombosis of 
the right lower extremity was aggravating a service-
connected disability.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Wesley Medical Center from May 7, 1998 through 
May 11, 1998 have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  These 
claims were filed before November 9, 2000, so the VCAA 
applies.  However, in this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete these claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified of the 
criteria necessary to establish his claim in letters dated in 
July and August 1998 and the Statement of the Case. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board is satisfied that all relevant evidence 
has been obtained and the VA has satisfied its duties to 
notify and to assist the appellant with regard to the claims 
of entitlement to increased ratings for knee and shoulder 
disabilities, and for psoriasis.  Accordingly the Board finds 
that a decision on the merits would not be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The veteran is claiming payment or reimbursement for medical 
expenses incurred in connection with a period of 
hospitalization at Wesley Medical Center from May 7, through 
May 11, 1998.  In his substantive appeal he states that the 
hospitalization was for an emergency and the nearest VA 
facility was 130 miles away.

The summary of that hospitalization shows that he was treated 
for a chief complaint of right lower extremity pain.  He had 
presented to his family practice physician's office earlier 
in the day when he was noted to have a swollen lower 
extremity.  A Duplex Doppler scan was consistent with 
superficial femoral vein thrombosis and a popliteal vein 
thrombus.  He was transferred to Wesley Medical Center for 
further evaluation and management.  On physical examination 
he was in no acute distress, alert and oriented.  A one-plus 
edema was noted in the right lower extremity with some 
ecchymotic bruising on the medial aspect of the ankle.  There 
was a 1 cm abrasive type injury to the anterior tibia on the 
right in the mid-length of the shaft of the tibia.  It was 
slightly more swollen than on the left side.  There were some 
palpable venous cords in the distal thigh.  No adenopathy in 
the groin was appreciated and there was no clubbing or 
cyanosis.  The pertinent impression was deep venous 
thrombosis secondary to trauma and a past history of deep 
venous thrombosis.  

In a July 1998 statement, Wayne A. Hughes, M.D., indicated 
that he had seen the veteran on May 7, 1998 with complaints 
of pain in the right lower extremity.  He had sent the 
veteran to the emergency room of the hospital for a Doppler 
study and had been told that there was evidence of deep vein 
thrombosis that would need admission for IV Heparin.  He 
stated that he was hospitalized here due to Doppler study 
findings of deep vein thrombosis.  

In July 1998 a VA staff physician determined that the 
treatment was not for a service connected disability.  The 
treatment was for an emergent condition which was stable.  He 
was able to be transferred to a VA facility and a VA facility 
was available.

Service connection is in effect for status post amputation of 
the middle, ring and little fingers of the left hand, with 
slight impairment of the index finger, rated 50 percent 
disabling; and the residuals of a fracture of the left wrist 
and hand, laceration scars of the face and scalp, and 
laceration scars of the legs, all rated as noncompensable.  
The veteran's combined evaluation is 50 percent.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2000).


To summarize the veteran asserts that that his treatment was 
for an emergency and that the nearest VA facility 130 miles 
away was to far away which was to far to travel due the 
emergent nature of the condition.  A VA physician stated that 
the condition was emergent but that a VA facility was 
available.  However, all the elements as stated above must be 
met.  

In this regard, the veteran's combined disability percentage 
is fifty percent.  The treatment rendered in May 1998 at 
Wesley Medical Center was for a deep venous thrombosis of the 
right leg.  This is a disability for which service connection 
has not been granted.  Additionally, the evidence does not 
show that the deep venous thrombosis of the right leg was 
aggravating any of the service-connected disabilities.  Thus, 
he has not met any of the primary eligibility requirements 
for payment or reimbursement of these medical expenses.  For 
this reason, the claim must be denied.  


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Wesley Medical Center from May 
7, 1998, through May 11, 1998, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

